Case 2:18-cv-08739-CJC-JEM Document 41 Filed 02/15/20 Page 1 of 3 Page ID #:543



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. CV 18-08739-CJC(JEMx)                                    Date: February 14, 2020

 Title: JASONE WATKINS V. G4S SECURE SOLUTIONS USA INC., ET AL.



 PRESENT:

   HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

        Gabriela Garcia                                      N/A
        Deputy Clerk                                     Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:

        None Present                                     None Present

 PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING DEFENDANT’S
 UNOPPOSED MOTION TO AMEND THE SCHEDULING ORDER AND
 DENYING DEFENDANT’S REQUEST FOR SANCTIONS [Dkt. 36]


 I. Introduction and Background

        Plaintiff Jasone Watkins brings this suit against his former employer, Defendant
 G4S Secure Solutions (USA) Inc. (“G4S” OR “Defendant”), and unnamed Does. (Dkt.
 26 [Third Amended Complaint, hereinafter “TAC”].) Plaintiff generally alleges that
 Defendant’s management and employees made racial slurs to him, harassed him, and did
 not allow him to sit down during his job. (Id. ¶¶ 6–16.) He asserts ten causes of action
 under California’s labor laws, including claims for wrongful demotion, retaliation, and
 discrimination. (See generally id.) Plaintiff initially filed suit in Los Angeles County
 Superior Court in August 2018, and Defendant removed shortly thereafter. (Dkt. 1.)

       In February 2019, the Court issued a scheduling order, setting a discovery deadline
 of November 27, 2019, and a motions deadline of January 27, 2020. (Dkt. 19.)

        Near the close of discovery, Defendant attempted to schedule Plaintiff’s
 deposition. (See Dkt. 37 [Defendant’s Ex Parte Application to Advance Calendar,
 hereinafter “App.”] at 3–4.) These efforts failed, as did Defendant’s efforts to negotiate a
Case 2:18-cv-08739-CJC-JEM Document 41 Filed 02/15/20 Page 2 of 3 Page ID #:544



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. CV 18-08739-CJC(JEMx)                                     Date: February 14, 2020
                                                                    Page 2

 stipulation to extend discovery. (See id.) Both sides accuse the other of bad faith and
 gamesmanship.

        On the final day of discovery, Defendant filed a motion to compel Plaintiff’s
 deposition, (Dkt. 29), but Magistrate Judge McDermott struck the motion for procedural
 deficiencies, (Dkt. 31). Defendant refiled the motion to compel, but Magistrate Judge
 once again denied it—this time because discovery had closed. (Dkt. 35.)

       In response to this dispute, the Court vacated the pretrial conference scheduled for
 March 2, 2020 and the jury trial scheduled for March 10, 2020. (Dkt. 39.)

        Now before the Court is Defendant’s motion to amend the scheduling order, which
 also requests sanctions against Plaintiff. (Dkt. 36 [hereinafter “Mot.”].) Also before the
 Court is Plaintiff’s notice of non-opposition to Defendant’s motion to amend the
 scheduling order and opposition to Defendant’s motion for sanctions. (Dkt. 40
 [hereinafter “Opp.”].)

 II. Motion to Amend Scheduling Order

        The parties have now stipulated to amend the scheduling order. Such an
 amendment is necessary to allow Defendant the opportunity to depose Plaintiff. Good
 cause appearing, and to avoid prejudice, Fed. R. Civ. P. 16(b)(4), Defendant’s motion to
 amend the scheduling order is GRANTED.

       All discovery, including discovery motions, shall be completed by March 10,
 2020. Discovery motions must be filed and heard prior to this date.

        The parties shall have until May 11, 2020 to file and have heard all other motions,
 including motion to join or amend the pleadings.

        The Court strongly encourages counsel to resolve future discovery disputes
 informally. If necessary, the Court will schedule a pretrial conference and jury trial after
 the close of discovery.

 //
 //
Case 2:18-cv-08739-CJC-JEM Document 41 Filed 02/15/20 Page 3 of 3 Page ID #:545



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. CV 18-08739-CJC(JEMx)                                   Date: February 14, 2020
                                                                  Page 3

 III. Request for Sanctions

         The last paragraph of Defendant’s motion to amend the scheduling order includes
 a cursory request for sanctions under Federal Rule of Civil Procedure 37. The Court
 declines to impose sanctions here. Defendant’s counsel unduly delayed their requests to
 depose Plaintiff. Counsel on both sides share responsibility for the ultimate breakdown
 in the discovery process. Accordingly, Defendant’s request for sanctions is DENIED.

         The Court expects this case to move forward efficiently, with professionalism,
 civility, and good faith from both sides and full compliance with the Local Rules.

 af

 MINUTES FORM 11
 CIVIL-GEN                                                          Initials of Deputy Clerk GGA
